 In the Matter of NATIONAL SUPPLYCOMPANYandSTEEL WORKERSORGANIZING COMMITTEECase No. C-862-Decided October W,1939Oil ProductionMachineryIndustry-Company-Dominated Union:charges of,dismissed;neutral position on part of company toward rival inside and out-side unions;both unions given equalopportunityand facility to organize oncompany time and property;notices posted by company during organizationadvising employeesof Company'sneutrality and of the employees'freedomto exercise rights under theAct-Discrimination:charges of,dismissed as tothreeemployees-Procedure:functionof charge:not essential to describealleged unfair labor practiceswith thesame particularity as the complaint ;Board reviewsevidencebearing upon the discharges of two employees andsustains findings of Trial Examiner who recommended complaint be dismissedas to them,althoughno exceptions were filedthereto-Employer: responsibilityof corporate successor for unfair labor practices committed by predecessorwhere successor corporation was subject to substantially the same stock owner-ship and control as predecessor and continued the business of the predecessor-Complaint:dismissed.Mr. Charles Brooks,for the Board.Latham, Watkins, & Bouchard,byMr. Paul R. Watkins,of LosAngeles, Calif., andMr. Robert W. Eiler,of Pittsburgh, Pa., for therespondent.Mr. Ken Hunter,of Los Angeles, Calif., for the S. W. O. C.Mr. Roman Beck,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Steel WorkersOrganizing Committee, herein called the S. W. O. C.,1 the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Twenty-first Region (Los Angeles, California), is-1 The record shows that the S. W. O. C. acts as an organizing agency on behalf of Amal-gamated Association of Iron, Steel and Tin Workers of North America.16 N. L. It. B., No. 35304 NATIONAL SUPPLY COMPANY305sued its complaint dated March 17, 1938, against The National SupplyCompany,2 Torrance, California, herein called the respondent, alleg-ing that.the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8(1), (2), and (3) and Section 2 (6) and (7) of the National LaborRelations Act, herein called the Act.Copies of the complaint and ofthe accompanying notice of hearing were duly served upon the re-spondent, upon the S. W. O. C., and upon Employees Association ofWorkers of The National Supply Company, herein called the Associ-ation.At the hearing, the complaint was amended on motion of theBoard in certain respects.The complaint, as amended, alleged in substance that the respond-ent : (1) discharged three named persons employed at its Torranceplant for the reason that they joined Amalgamated Association ofIron, Steel and Tin Workers of North America, herein called theAmalgamated, through the S. W. O. C., and assisted said labor organ-izations, thereby discriminating in regard to the hire and tenure ofsaid employees and discouraging membership in the Amalgamated; s(2)urged and persuaded its employees during January, March,April, May, July, August, and September 1937, and at other times,to refrain from joining the S. W. O. C., and threatened its employeeswith discharge if they became or remained members thereof; (3)organized and assisted in organizing the Association, subsequent toJanuary 1, 1937, and since then has controlled the Association and itsactivities, given it advice, permitted its organizational activities oncompany time and property, assisted it in the collection of dues, andpermitted it the use of company facilities denied to other labor organ-izations, thereby dominating and interfering with the formation andadministration of and contributing financial and other support to theAssociation; and (4) by the foregoing acts interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On April 6, 1938, the respondent filed a motion with the RegionalDirector to dismiss the complaint for failure of the charges to setforth with sufficient particularity the alleged unfair labor practicesupon which the complaint was based.The Regional Director deniedthis motion, and we hereby affirm his ruling.On April 11, 1938, the respondent filed its answer to the complaint,admitting the interstate character of its business, but denying that it2 The respondent is a Pennsylvania corporation and is the successor to a Delaware cor-poration of similar name.The relationship of the respondent and its predecessor isdescribed in Sections I and III A of this Decision.8 The names of these employees are Joseph Cox, Norman Tatro,and Joseph Vaughn. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad engaged in any of the unfair labor practices therein alleged.The answer averred "that at all times respondent and its officers andagents have intentionally remained wholly neutral with. respect to allLabor Organizations; that it has at all times specifically and carefullyavoided any action or deed on its part and that of its officers andagents which could be indicated as warning its employees from be-coming members of any Union or fostering or assisting its employeesin organizing any Labor Organization or belonging to any particularLabor Organization."Pursuant to notice a hearing was held at Los Angeles, California,.on April 14, 15, 18, 19, 20, 21, 22, 25, and 26, 1938, before Alvin J.Rockwell, the Trial Examiner duly designated by the Board.TheBoard and the respondent were represented by counsel and partici-pated in the hearing; the S. W. O. C. was also represented during thegreater part of the hearing by its representative.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded the parties.Various mo-tions and objections to the admission of evidence were made duringthe hearing and ruled upon by the Trial Examiner.The Board has.reviewed these rulings and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Thereafter, the Trial Examiner filed his Intermediate Report, datedAugust 10, 1938, copies of which were duly served upon the respond-ent and upon the S. W. O. C., in which he found that the respondenthad engaged in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theAct, but that it had not engaged in -unfair labor practices within themeaning of Section 8 (3) of the Act. The Trial Examiner recom-mended that the respondent cease and desist from the unfair laborpractices which he found and that it take certain action to remedythe situation brought about by these unfair labor practices.On September 6, 1938, the respondent filed its exceptions to theIntermediate Report, and on September 3, 1938, the S. W. O. C. andthe Amalgamated did likewise. In their exceptions, the S. W. O. C..and the Amalgamated objected solely to the Trial Examiner's findingthat the respondent had not discriminatorily discharged Vaughn.Al-though no exceptions were filed respecting the Trial Examiner's find-ings in regard to Cox and Tatro, we, nevertheless, have reviewed theevidence bearing upon their discharges and concur in his findings:concerning them.'Pursuant to notice a hearing was had for the purpose of oral argu-ment before the Board in Washington, D. C., on June 16, 1939.Therespondent appeared by counsel, presented its argument, and sub-Cf.Matter of Godchaux Sugars, Inc.andSugar Mill Workers' Union, LocalsNo. 21-177, and No.2188affiliated with the American Federation of Labor,12 N. L. R. B. 568. NATIONAL SUPPLY COMPANY307mitted a brief in support of its position.The Amalgamated did notappear. .The Board has considered the exceptions to the Intermediate Reportfiled by the respondent and, in so far as they are consistent with thefindings, conclusion, and order set forth below, finds them to be meri-torious.The exceptions of the S. W. 0. C. and the Amalgamated arenot sustained.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe National Supply Company, the respondent, is a Pennsylvaniacorporation engaged in the manufacture and sale of heavy machineryused in the oil-production industry. It owns and operates a largemanufacturing plant at Torrance, California, and operates approxi-mately 80 selling agencies or stores distributed throughout 18 States ofthe United States.The respondent, together with eight subsidiarycorporations, is among the four largest enterprises of its kind in theUnited States.This proceeding is concerned only with employees ofthe Torrance plant.During 1937 the respondent purchased for use in production ap-proximately 6,000 tons of steel and steel scrap and approximately 50tons of brass and copper.Between 20 and 25 per cent of these raw.materials were purchased outside of California.During that periodthe respondent manufactured at the Torrance plant approximately7,000 tons of oil-drilling and production machinery, of which approxi-mately 70 per cent was transported from the plant to domestic oilfields outside of California and to oil fields in foreign countries.Therespondent orally agreed at the hearing for the purposes of this pro-ceeding that the Board has jurisdiction of the subject matter.At the time of the occurrence of the unfair labor practices allegedin the complaint, as amended, the respondent was not in existence,and the Torrance plant was owned and operated by The NationalSupply Company, a Delaware corporation. Subsequently, as a re-sult of a statutory consolidation, the Delaware corporation ceasedto exist and the respondent acquired all of its assets, including theTorrance plant.5The respondent is subject to the same stock owner-5At the oral argument before the Board, counsel for the respondent described the con-solidation as follows :"This was a statutory consolidation.There were two companies,the National SupplyCompany of Delaware, which owned the Torrance plant,and some of the other plants,and Chalfont Company, and those two companies consolidated to form one company, theNational Supply Company,which is a Pennsylvania corporation,and that companyassumed all of the assets and liabilities of the constituent corporations,and there wasno change whatsoever in management." 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDship and control as was the Delaware company, and has continuedthe business enterprise of the Delaware company.Since.the con-solidation there has been no substantial change in the interstatecharacter of the business done at the plaint.Amalgamated Association of Iron, Steel and Tin Workers of NorthAmerica and Steel Workers Organizing Committee are labor organi-zations affiliated with the Committee for Industrial Organization.r,The Amalgamated admits to its membership employees of therespondent.Employees Association of Workers of The National Supply Com-pany is an unaffiliated labor organization admitting to its member-ship employees of the respondent.7III.THE ALLEGED UNFAIR LABOR PRACTICESA. The responsibility of the respondent for acts of the predecessorDelaware corporationAs above stated, the respondent was not in existence when the allegedunfair labor practices at the Torrance plant occurred.At that timethe plant was owned and operated by the Delaware company ofsimilar name.We already have found that the respondentis subjectto substantially the same stock ownership and control as . was theDelaware company and,that the respondent has continued the busi-ness of the Delaware company.Under these circumstances, we findthat any of the alleged unfair labor practices in which the Delawarecorporationmay have engaged with respect to employees of theTorrance plant are unfair labor practices for which the respondentis responsible sAt the oral argument counsel for the respondentstated,in reply to a question asked him by the Board as to whetherthe respondent was responsible for any unfair labor practices engagedin by the Delaware company : "Oh, yes, I don't think there is anyquestion about it."Now the Congress of Industrial Organizations.'The Association was originally formed as an unincorporated association.In August1937 it was chartered by the State of California as a non-profit corporation.Its certifi-cate of incorporation contains the following provision:"allmembers of the hithertounincorporated association which this Corporation supplants,as set forth hereinabove,shall automatically become members of this Corporation."s SeeNational Labor Relations Board v. Arthur J. Colten and Abe J. Colman,co-part-nersdoing businessas Kiddie Kover Manufacturing Company,105 F. (2d) 179(C. C. A.Gib).Cf.Federal Trade Commission v. Standard Education Society, et al.,302 U.S. 112. NATIONAL SUPPLY COMPANI309B.The alleged domination,interference,and support concerning thePlan and the AssociationDuring February 1937 employees at the Torrance plant preparedand circulated among themselves for signature certain petitions ad-dressed to the respondent requesting an increase in wages.At thattime no labor organization existed at the plant.More than 300 of the700 employees signed the petitions.The movement was entirely spon-taneous and manifested the desire of these workers for some means ofcollective action to advance their employee interests.In consequence,under the leadership of those employees who had been most active inthe matter of the petitions,a simple plan of employee representation,herein called the Plan, was set up by the employees.Employees ineach of the plant departments selected two"representatives,"who inturn chose from their number an"executive committee"empowered torepresent the employees in collective bargaining with the respondent,in the adjustment of employee grievanceswith it, andin other mattersof employee concern.About March 1, 1937, the representativesadopted formal bylaws for the organization, and about the same timethe plan executive committee successfully negotiated a wage increasefor the hourly rated employees.Thereafter and continuing throughApril and May the Plan solicited members among the plant employees.Conferences were regularly held by the executive committee with therespondent at which employee grievances and other matters were con-sidered.Previously,in the latter part of March 1937,the Amalgamated be-gan a membership campaign among the respondent'sworkers.Dur-ing the following months it enrolled a substantial number of these em-ployees.On June.12 the Amalgamated requested the respondent torecognize it as the representative of these persons for the presentationof grievances.The respondent acceded to this request.This was thefirst meeting of the Amalgamated with the respondent.Theretofore,on March 17, 1937, the respondent posted on its plantbulletin boards the following notice addressed to its employees :Under present circumstances we believe that our position must.be strictly neutral, and that the decision as to what group, if any,to join must be made by each individual employee,or group ofemployees, with the understanding that the company is willingtomeet with such representative committees as any of our em-ployees may choose to have represent them. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDIn April 1937, after the Supreme Court sustained the constitu-tionality of the Act," the respondent again posted notices, settingforth :You may remain in, join or refuse to join, any organization youdesire,which rights of yours will be fully respected and pro-tected by the Company to the best of its ability.In June 1937 two members of the executive committee, of the Planresigned.The third member, one Lloyd Babcock, and several otheremployees thereupon decided that the Plan should be abandoned andthat in its place a strong unaffiliated union should be organized.These individuals were opposed to representation by the Amalga-mated which then had embarked upon a vigorous membership drive.No formal steps were taken to dissolve the Plan. Instead, Babcockand his associates proceeded to form their union.An organizationalmeeting for the respondent's employees was held on July 2, 1931: in alocalAmerican Legion hall.The Association thus had its genesis.Thereafter, an organizational committee, assisted by counsel, pre-pared bylaws for the Association, and these were adopted at subse-quent general membership meeting of the organization.All expensesincurred in the formation of the Association were borne by Babcockand his associates.The bylaws of the Association provide for a form of labor organ-ization in certain respects similar to the Plan : General authority overthe affairs of the Association is vested in a "Board of Directors" com-posed of employee representatives elected annually by members of theAssociation from each of the plant departments.Membership is re-,stricted to the respondent's employees.There are, however, two im-portant differences between the organization of the Plan and that ofthe Association.The bylaws of the Association provide for monthlymeetings of the general membership and for dues.Thus, administra-tion of the Association is subject to direct control by popular vote ofthe members, and financial resources are supplied by the member-shi p. ioFollowing the organizational meeting of July 2, Babcock and theother persons interested in the Association conducted an aggressivemembership campaign.Members of the old Plan who wished to joinwere required to sign membership cards of the Association.A boardof directors was elected by the Association, and the board in turnelected the officers.Babcock was chosen president.On July 9, 1937, to set at rest rumors at the plant that the respond-ent had accorded, exclusive recognition to the Association, the re-'National Labor Relations Board v. JoneseCLaughlin Steel Corporation,301 U. S. 1,and companion cases.10Cf.Matter of Servel, Inc.,andUnited Electrical Radio and Machine Workers ofAmerica, Local No. 1002,11 N. L.R. B. 1295, 1313, 1314. NATIONAL SUPPLY COMPANY:311spondent posted notices further proclaiming its neutrality andstating :The'. management has met with committees selected by twoorganized groups within the plant, which committees have beenrecognized by the management as representing only the membersof their own group.As previously ... the position of the company with respect toits employees either as groups or individuals, will continue to bestrictly neutral.In the early part of July the Amalgamated filed with the Board apetition requesting the Board to investigate and certify the repre-sentative selected by the respondent's employees for the purposes ofcollective bargaining.On July 9 the Regional Director wrote to therespondent informing it of that fact.On July 15 the respondent, theAmalgamated, and the Association entered into an agreement for aconsent election to be held among the plant employees to determinethe employees' choice of a collective bargaining representative.Theagreement provided that the Regional Director should conduct theelection pursuant to the Act and the election procedure of the Board,that both the Association and the Amalgamated should appear on theballot, that eligibility to vote should be limited to the employees paidon an hourly basis in certain enumerated departments who, in sub-stance, comprised the respondent's production and maintenance force,and that the respondent should recognize as the exclusive bargainingrepresentative of such employees for a period of at least one year thelabor organization receiving a majority of the votes cast in the elec-tion.11Pursuant to the agreement an election was held on July 22,1937.Of the 708 votes cast, the Association received 366.After thevotes were counted a certificate was signed by the respondent, theAmalgamated, the Association, and the Board attesting to the fairconduct of the election.Following the election the Association wasincorporated as a non-profit corporation under the laws of the Stateof California, and thereafter the Association entered into a contractwith the respondent covering wages, hours of service, and other work-ing conditions of the plant employees.The contract accorded expressrecognition to the Association as the exclusive bargaining repre-sentative of all the respondent's hourly paid workmen.Upon the record before us we do not find that the respondent domi-nated or interfered with the formation or administration of either thePlan or the Association, or that it contributed support to either of these11At the time of the execution of the consent-election agreement, the Board had notbeen apprised of the unfair labor practice charges involved in this proceeding. Cf.Matterof Godchaux Sugars, Inc.andSugar Mill T-Vorker.s' Union, Locals No. 21177, and No. 2188affiliated with the American Federation of Labor.12 N. L.R. B. 568.247383-40-vol. 16-21 DECISIONS OF NATIONAL LABOR' RELATIONS BOARDorganizations.As stated above, the origin of the Plan was dissociatedfrom any action of the respondent, and there is no substantial evidencethat employees active in its affairs were identified with the manage-ment.12Certain witnesses for the Amalgamated testified that super-visory employees at the plant made statements to employees favoringan "inside" organization and opposing the Amalgamated. The makingof these statements was specifically denied by other witnesses.We arenot convinced that such statements were made.As we have found, therespondent repeatedly took steps to declare its neutrality.The recordalso shows that in consonance with this policy the respondent's foremenwere instructed to keep strictly aloof from the union rivalry.Thepresident of the Amalgamated in testifying regarding a conference hadwith the respondent's vice president vaguely referred to reports thathad reached him of favoritism expressed by foremen toward the Asso-ciation.He admitted, however, that the respondent's vice president,when told of this alleged favoritism, invited the Amalgamated toreport any specific instance of such conduct by the foremen. There isno evidence that the Amalgamated thereafter made such a report.InMatter of Wisconsin Telephone CompanyandTelephone Oper-atorsUnion, Local 175-A, International Brotherhood of ElectricalWorkers,12 N. L. R. B. 375, the Board considered whether the forma-tion of an independent union in that case was in violation of the Act.In concluding that the union was free of company domination, theBoard used language which is apposite to the formation of the Asso-ciation.,A substantial number of the respondent's employees proceededwith the organization of the Independent at a mass meeting freefrom the respondent's participation and without restriction inthe exercise of their freedom of choice. In addition, the respondentrefrained from interfering in the membership campaign of theIndependent and affirmatively proclaimed its neutrality.The record shows that various employee adherents of the Plan, oftheAssociation, and of the Amalgamated were permitted by therespondent to and did engage freely in organizational activities at12 In making this finding we have not overlooked the role of Lloyd Babcock in the affairsof the Plan and of the Association.Babcock is a draftsman and engineer.His desk isin the office of the maintenance superintendent.He is among five employees receiving thehighest hourly wage rates paid by the respondent.Babcock significantly refused to signthe petition for a wage increase.However, he early became very active in the affairs ofthe Plan.He was a member of the executive committee and drafted the Plan bylaws.Thereafter,as stated above, be was the leading spirit in the formation and affairs of theAssociation.While Babcock is not a supervisory employee,his interests and problems asan employeediffer substantially from those of the ordinary production and maintenance)workmen at the plant.All these circumstances tend to cast doubt upon the singlenessof Babcock's devotion to the interests of the persons be has represented, and upon hisfreedom from employer suggestion and control.However, we cannot say that thesecircumstances, in the absence of other proof, show that Babcock's activities in connectionwith the Plan and the Association were at the instance of the respondent. NATIONAL SUPPLY COMPANY313the plant during working hours.We do not have before us the situ-ation where a single labor organization is granted or permitted em-ployer facilities,'3 nor does this case present a situation where anemployer unequally grants such facilities to several competing labororganizations.'''InMatter of Aeolian-American CorporationandAmalgamatedPianoWorkers of America,',the respondent permitted rival labororganizations to organize on its time and property, but the Boardheld that under the circumstances there present the respondent didnot engage in unfair labor practices, within the meaning of Section8 (2) of the Act..The Decision in that case stated :The fact that the respondent permitted solicitation of member-ship by the Independent on company time would of course bestrong proof of domination and interference with that organi-zation, if t:he Amalgamated had been denied similar privileges.However, since members and adherents of the Amalgamated weretreated equally and afforded full opportunities in this regard,we cannot say that sponsorship and support of the Independentare shown, within the meaning of the Act.InMatter of Godchaux Sugars, Inc.andSugar Mill Workers'Union, Locals 2.11%'7 and No. 2188, of liated with the AmericanFederation, of Labor,"the applicable principle was stated thus :We have held that a grant by an employer under certain cir-cumstances of its time and property to a labor organization fororganizational purposes constituted a violation of the Act.Thequestion in all cases, however, is whether by such grant the em-ployer has interfered with self-organization or collective bar-gaining.We find that the respondent has not dominated or interfered withthe formation or administration of the Plan or of the Association.or contributed financial or other support to either of said organiza-tions.C.The allegedly discriminatory discharge of VaughnJoseph Vaughn was employed in the respondent's foundry at amachine called the "sand mill.""On September 3, 1937, Vaughn1..Matter of Servel, Inc.andUnited Electrical, Radio and. Machine Workers of America,Local No. 1002,11 N. L.R. B. 1295, 1316.14Cf.Matter ofSwift <CCompany,a Corporation andAmalgamated. Heat Cutters andButcher Workmen of North America, Local No.641, and United Packing House WorkersLocal Industrial UnionNo.300,7N. L. It. B, 269; the order of the Board was enforced.asmodified, inSwift 1C Company v. National Labor Relations Board,106 F. (2d) 87reheariug denied August 4. 1939.118 N. L. R. B. 1043.ie 12 N. L. R. B. 568."An electrically driven machine which mixes sand with other substances.The ro$ultin:mixture is used by the core-makers in the fonnu1rv. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas laid off, allegedly. for lack of work.Another employee, Hor-lacher, a core-maker, replaced Vaughn at the sand mill.The record shows that August and September 1937 were monthsof declining employment in the foundry.Vaughn was the eleventhman laid off in that department after July 1, 1937. The foreman ofthe foundry testified that the choice for lay-off was between Hor-lacher and Vaughn and that he retained Horlacher in preference toVaughn because he did not want to risk losing a core-maker.Ap-parentlyworkers of Vaughn's qualifications could be procuredwithout difficulty.Although a member of the Amalgamated, Vaughnwas never active in its, affairs.The record shows that in the earlypart of 1937 the same foreman discharged another employee inorder to make work available for Vaughn.We are satisfied, and find, that the respondent did not lay offVaughn because of his union membership or activities.Accord-ingly, we find that the respondent engaged in no unfair labor prac-'ices with respect to Vaughn, as alleged in the complaint, as amended.On the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The operation of the business of the respondent constitutes acontinuous flow of trade, traffic, and commerce among the severalStates and between the several States and foreign countries, withinthe meaning of Section 2 (6) of the Act.2.Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, SteelWorkers Organizing Committee, and Em-ployees Association ofWorkers of The National Supply Companyare labor organizations, within the meaning of Section 2 (5) of theAct.3.The respondent and The National Supply Company, a Dela-ware corporation,1s have not dominated or interfered with the for-mation or administration of, or contributed financial or other support.to, the Plan or to Employees Association of Workers of The NationalSupply Company, within the meaning of Section 8 (2) of the Act,as alleged in the complaint, as amended.4.The respondent and The National Supply Company, a Delawarecorporation, have not discriminated in regard to the hire or tenureof employment, or any term or condition of employment, of JosephVaughn, Joseph Cox, or Norman Tatro, within the meaning of Sec-tion 8 (3) of the Act, as alleged in the complaint, as amended.18 See discussionin Section III A,supra. NATIONAL SUPPLY COMPANY3155.The respondent and The National Supply Company, a Delawarecorporation, have not engaged in unfair labor practices, within themeaning of Section 8 (1) of the Act, as alleged in the complaint, asamended.ORDERUpon the basis of the above findings of fact, and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that thecomplaint, as amended, against the respondent, The National SupplyCompany,Los Angeles,California,be, and it hereby is, dismissed.